Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Therefore the rejection is held.
With regards to Claim 1, Applicant states that Huang does not disclose multiple processor cores on an integrated circuit. However, Huang discloses a BMC (baseboard management controller) which is a specialized processor, meaning it contains an IC and may have multiple processor cores. Applicant further argues that Huang is silent regarding multiple internal communication channels via shared ports. The I2C bus between the BMC and the I2C devices constitutes multiple internal communication channels via shared ports.
With regards to Claim 2, applicant states that Huang does not disclose selective locking or emptying of individual ones of the transmission queues and reception queues. As referenced above, the I2C bus constitutes transmission and reception queues and as stated in the Non-Final action dated 07/08/2021 Huang discloses isolating a channel that does not respond; in other words selectively locking an individual one of the transmission and reception queues.
With regards to Claim 10, the rejection is maintained due to the reasons mentioned above regarding Claim 1.
With regards to Claim 4, Applicant argues that Lescure is silent regarding direct memory access. Direct memory access is a feature of computer systems allowing hardware subsystems to access main system memory (ex. RAM) independently of the CPU. In Col. 7 lns 34-41 Lescure states “agent interface units may have a direct path through the transport network to memory interface units”, and in 
	For at least the reasons provided above the rejection of Claims 1-10 are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
 “Error management module” in Claims 1 and 5-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “error management module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification of the application is silent regarding the structure of the error management module. While mentioning the functions of the error management module, there is no corresponding hardware structure found in the specification or drawings, and it is indefinite whether the error management module is implemented through software or hardware.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Huang et al. (US Patent No. US 9875165 B2), hereinafter “Huang.”

With regards to Claim 1, Huang teaches:
an integrated circuit, comprising multiple processor cores: a communication module including shared ports and transmission queues and reception queues for multiple internal communication channels (Huang Col. 1 lns 14-20 “The I2C bus can be used for communication between the host and internal as well as and external I2C devices”);
and an error management module configured to manage at least one case of an error (Huang Col. 1 lns 34-42 “The BMC automatically detects a bus hang on the I2C bus”; Huang Col. 2 lns 54-65 “The 
wherein the circuit is configured to communicate from the multiple processor cores on the multiple internal communication channels via the ports (Huang Col. 1 lns 14-20 “The I2C bus can be used for communication between the host and internal as well as and external I2C devices”; Huang Col. 2 lns 54-65 “A plurality of I2C devices 112, 114 are also connected to the I2C bus 106”);
and the error management module includes at least one hardware path for selectively switching off individual ones of the communication channels in the case of an error (Huang Col. 3 lns 31-42 “The BMC 108 then isolates the channel(s) 116 used by the components 118-126 that did not respond to the signal sent by the BMC 108 within the predetermined time period”).

With regards to Claim 2, Huang further teaches:
the circuit as recited in claim 1, wherein: the communication module is configured to manage the transmission queues and reception queues for the communication channels (Huang Col. 3 lns 19-30 “the BMC 108 can send a signal via the I2C bus 106 through the I2C expander 112 to a variety of components, including transceivers”; Examiner interprets sending signals and waiting for replies as transmission and reception queues);
and the hardware path is configured to selectively lock or empty individual ones of the transmission queues and reception queues (Huang Col. 3 lns 31-42 “The BMC 108 then isolates the channel(s) 116 used by the components 118-126 that did not respond to the signal sent by the BMC 108 within the predetermined time period”).

With regards to Claim 8, Huang teaches the limitations of Claim 8 as referenced above in the rejection of Claim 1. Huang further teaches:
a microcontroller (Huang Col. 2 lns 54-65 “The baseboard management controller (BMC) 108 with fault detection is connected to and monitors the I2C bus 106. A plurality of I2C devices 112, 114 are also connected to the I2C bus 106. The I2C devices 112, 114 can be of a variety of types, such as but not limited to I2C expanders or I2C isolators. A plurality of components 118-126 are in communication with the I2C bus 106 via the I2C devices 112, 114.”; Examiner interprets that a BMC connected to other devices on a chip is a microcontroller).

With regards to Claim 9, Huang teaches the limitations of Claim 9 as referenced above in the rejection of Claim 1. Huang further teaches:
an embedded system (Huang Col. 2 lns 54-65 “The baseboard management controller (BMC) 108 with fault detection is connected to and monitors the I2C bus 106. A plurality of I2C devices 112, 114 are also connected to the I2C bus 106”; Examiner interprets that a controller connected to peripheral devices is an embedded system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang further in view of Zinner (US Patent Application Publication No. US 20200267096 A1).
With regards to Claim 3, Huang teaches the limitations of Claim 1 as referenced above. Huang does not teach:
the circuit as recited in claim 1, wherein: the communication module is configured for media access control
and the hardware path is configured to exclude the individual ones of the communication channels from the media access control
	However, Zinner teaches:
the circuit as recited in claim 1, wherein: the communication module is configured for media access control (Zinner ¶0044 “The media access control unit 7 is also referred to as MAC (media access control)”);
and the hardware path is configured to exclude the individual ones of the communication channels from the media access control (Zinner ¶0050 “The blocking can be performed by virtue of the interface 6 being deactivated or else by virtue of the interface 6 blocking the forwarding by the loop circuit 16”);
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Zinner to reduce the work of the control unit and reduce system downtime. (Zinner ¶0012 “An advantage of rejecting the message packet in the interface is that the media access control unit and/or the microcontroller has less work because the message packet is not forwarded thereto if the special state is detected”)

With regards to Claim 7, Huang teaches the limitations of Claim 1 as referenced above. Huang does not teach:
the circuit as recited in claim 1, wherein the communication module is an Ethernet module including a media-independent interface
and a further hardware path leads from the error management module directly to the interface
However, Zinner teaches:
the circuit as recited in claim 1, wherein the communication module is an Ethernet module including a media-independent interface (Zinner ¶0052 “The interface 6 is in particular in the form of an MII (media independent interface)”);
and a further hardware path leads from the error management module directly to the interface (Zinner Fig. 2 elements 9, 10; Zinner ¶0045 “the data line 9 and the configuration line 10”).
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Zinner to reduce the work of the control unit and reduce system downtime. (Zinner ¶0012 “An advantage of rejecting the message packet in the interface is that the media access control unit and/or the microcontroller has less work because the message packet is not forwarded thereto if the special state is detected”)

With regards to Claim 10, Huang teaches the limitations of Claim 10 as referenced above in the rejections of Claims 1 and 9 under Huang. Huang does not teach:
a motor vehicle
However, Zinner teaches:
a motor vehicle (Zinner ¶0001 “a method for operating an Ethernet communication device having multiple external physical interfaces for a motor vehicle”).
Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Zinner to reduce system downtime in a vehicle. (Huang Col. 3 lns 31-42 “By isolating 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang further in view of de Lescure et al. (US Patent No. US 10902166 B2), hereinafter “Lescure.”

With regards to Claim 4, Huang teaches the limitations of Claim 1 as referenced above. Huang does not teach:
the circuit as recited in claim 1, wherein: the circuit includes a random access memory;
the communication module is configured for a direct memory access to the random access memory;
and the hardware path is configured to deactivate the direct memory access on the individual ones of the communication channels
However, Lescure teaches:
the circuit as recited in claim 1, wherein: the circuit includes a random access memory (Lescure Col. 14 lns 65-67 and Col. 15 ln 1 “The interconnect 1300 communicated various IP blocks, such as a CPU, a GPU, a DRAM, and an SRAM”);
the communication module is configured for a direct memory access to the random access memory (Lescure Col. 15 lns 2-12 “the CPU communicates with the DRAM through the CPU's NIU 1310 and an isolation unit 1312”);
and the hardware path is configured to deactivate the direct memory access on the individual ones of the communication channels (Lescure Col. 15 lns 19-28 “Any portion of the interconnect 1300 can be isolated using the isolation logic, when a fault is detected”).


With regards to Claim 5, Huang teaches the limitations of Claim 1 as referenced above. Huang does not teach:
the circuit as recited in claim 1, wherein: the circuit includes multiple processor cores;
the processor cores are combined to partitions to which the individual communication channels are assigned;
and the hardware path leads from the error management module to the processor cores
However, Lescure teaches:
the circuit as recited in claim 1, wherein: the circuit includes multiple processor cores (Lescure Col. 14 lns 65-67 and Col. 15 ln 1 “The interconnect 1300 communicated various IP blocks, such as a CPU, a GPU, a DRAM, and an SRAM”; Examiner interprets that the IP blocks could be multiple CPUs);
the processor cores are combined to partitions to which the individual communication channels are assigned (Lescure Col. 15 lns 16-19 “Looking at a portion of the interconnect 1300, the CPU communicates with the DRAM through the CPU's NIU 1310 and an isolation unit 1312”);
and the hardware path leads from the error management module to the processor cores (Lescure Col. 15 lns 6-12 “The switch 1302 communicated with switch 1304. The switch 1302 is also in communication with a logic unit 1306”).
 Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang 

With regards to Claim 6, Huang teaches the limitations of Claim 1 as referenced above. Huang does not teach:
the circuit as recited in claim 1 wherein the circuit includes at least one external error pin for controlling the error management module
However, Lescure teaches:
the circuit as recited in claim 1 wherein the circuit includes at least one external error pin for controlling the error management module (Lescure Col. 21 lns 54-65 “an integrated microcontroller, which has a processor, local volatile and non-volatile memory, peripherals and input/output pins”; Examiner interprets an external error pin is an input/output pin).
	Therefore, it would have been obvious to one or ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to combine the circuit of Huang and the system of Lescure to provide an additional method of error detection and prevent fault propagation throughout the system and reduce downtime. (Huang Col. 3 lns 31-42 “By isolating the channel(s) 116 used by the components 118-126 that are causing a bus hang, the BMC 108 allows the computer network 100 to operate without requiring a manual reset and prevents the bus hang from impacting the computer network”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114